AMENDMENT TO THE

PSS WORLD MEDICAL, INC.

2004 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

This Amendment to the PSS World Medical, Inc. 2004 Non-Employee Directors
Compensation Plan (the “Plan”), is hereby adopted this 24th day of August, 2006,
by the of the Board of Directors of PSS World Medical, Inc. (the “Company”).

 

WHEREAS, the Company adopted the Plan for the purposes set forth therein; and

 

WHEREAS, pursuant to Article 8 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and

 

WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, in
the following particulars:

 

1. By deleting Section 9.1 in its entirety and replacing it with the following:

 

 

“9.1

ADJUSTMENTS.

 

(a)          Mandatory Adjustments. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Common Stock to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Article 4 and the grants of Restricted Stock under
Article 6 shall be adjusted proportionately, and the Board shall make such
adjustments to the Plan and outstanding awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Board may include: (i) adjustment
of the number and kind of shares that may be delivered under the Plan; (ii)
adjustment of the number and kind of shares subject to outstanding awards; (iii)
adjustment of the measure to be used to determine the amount of benefit payable
on an award; and (iv) any other adjustments that the Board determines to be
equitable. Without limiting the foregoing, in the event of a subdivision of the
outstanding Common Stock (stock-split), a declaration of a dividend payable in
Common Stock, or a combination or consolidation of the outstanding Common Stock
into a lesser number of shares, the authorization limits under Article 4 and the
grants of Restricted Stock under Article 6 shall automatically be adjusted
proportionately, and the shares then subject to each award shall automatically
be adjusted proportionately.

(b)          Discretionary Adjustments. Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 9.1(a)), the Board
may, in its sole discretion, provide (i) that awards will be settled in cash
rather than Common Stock, (ii) that awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, or (iii) any combination of the foregoing. Any
discretionary adjustments made pursuant to this Section 9.1(b) shall be subject
to the provisions of Article 8.

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, PSS World Medical, Inc., by a duly authorized officer, has
executed this Amendment to the Plan, this 24th day of August 2006.

 

 

PSS WORLD MEDICAL



By:

 

 


/s/ David D. Klarner

 

 

 

Vice President

                

 

 